DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Connellan et al. (US Pub: 2020/0310561 A1).
 	As to claim 1, Connellan discloses a Virtual Reality (VR) image generation system (i.e. as seen in figure 1B and 1A the system of Connellan generate a VR image of a car 165) (see Fig. 1A, 1B, [0048]) comprising: 
 	a sensor (i.e. the sensor is the unit 160 which senses the user’s hand movement as the pen device 120 move about it as seen in figure 1A) (see Fig. 1A, 1B, [0048]); 
 	a detection circuit which, in operation, detects a first indicated position indicated by an electronic pen in a first three-dimensional space in accordance with transfer of a signal between the electronic pen and the sensor (i.e. the detection circuitry is the computing system of figure 2 embodiment that interact with both the display unit 130 and the table touch interface 160 which allow as detection of a first three-dimension space on the table as the user interact with a drawing of a car image with the input unit 220 for detection purpose) (see Fig. 1A and 2, [0048-0050]); 
 	one or more processors (i.e. the processor as seen in figure 2 element 210) (see Fig. 2, [0049-0050]); and 
 	one or more memory devices storing instructions that, when executed by the one or more processors, cause the one or more processors (i.e. the figure 2-6 embodiment clearly define a computer memory which cause the processor to execute instructions that allow for the many gesture to be inputted to the computer) (see Fig. 2-6, [0049-0065]) to: 
 	detect a first posture of the electronic pen in a second three-dimensional space (i.e. the posture is the figure 1B embodiment which shows the user moving the stylus into the project virtual reality space in the 3D image of 165 as seen in figure 1B) (see Fig. 1B, [0048]), the first posture including at least one of a first inclination angle, a first inclination direction and a first rotation angle of the electronic pen (i.e. since the pen of the figure 1B embodiment 120 is said to have 6 degree of freedom and track rotation as well as axis tilt) (see Fig. 1, [0078]), and generate, when the electronic pen is in the first three-dimensional space, a first VR image of drawing by the electronic pen, based on the first indicated position and the first posture (i.e. the generation of the three dimensional VR image of the car 165 is clearly demonstrate in figure 1B embodiment) (see Fig. 1-2, [0048-0050]).
 	As to claim 2, Connellan teaches the VR image generation system according to claim 1, wherein: the instructions, when executed by the one or more processors, cause the one or more processors to detect a second indicated position indicated by the electronic pen in the second three-dimensional space and generate, when the electronic pen is in the second three-dimensional space, the first VR image of drawing by the electronic pen, based on the second indicated position and the first posture (i.e. as demonstrate in figure 1 emboidment the car device which is seen in the first three-dimensional space on the table can be lifted up into the spatial area of figure 1B from figure 1A as demonstrate in the figure 1 embodiment) (see Fig. 1A, 1B, [0048]).
 	As to claim 3, Connellan teaches the VR image generation system according to claim 1, wherein: the instructions, when executed by the one or more processors, cause the one or more processors to generate a second VR image of the electronic pen, based on the first posture (i.e. as seen in figure 2 the computer device of Connellan allows for the input instructions to be executed by processor 210 to generate the second VR image in the display window of figure 1B for the user to see) (see Fig. 1-2, [0048-0050]).
 	As to claim 4, Connellan teaches the VR image generation system according to claim1, wherein: the instructions, when executed by the one or more processors, cause the one or more processors to generate a second VR image of the electronic pen based on the first indicated position indicated by the electronic pen in the first three-dimensional space (i.e. as seen in figure 2 the computer device of Connellan allows for the input instructions to be executed by processor 210 to generate the second VR image in the display window of figure 1B for the user to see, where by the car is first drawn by the user in figure 1A on the table top surface and then interactively controlled with the second virtual image projection seen in figure 1B) (see Fig. 1-2, [0048-0050]).
 	As to claim 5, Connellan teaches the VR image generation system according to claim 1, wherein the instructions, when executed by the one or more processors, cause the one or more processors to: detect a second indicated position indicated by the electronic pen in the second three-dimensional space, and generate a second VR image of the electronic pen based on the second indicated position indicated by the electronic pen in the second three-dimensional space (i.e. as seen in figure 2 the computer device of Connellan allows for the input instructions to be executed by processor 210 to generate the second VR image in the display window of figure 1B for the user to see, where by the car is first drawn by the user in figure 1A on the table top surface and then interactively controlled with the second virtual image projection seen in figure 1B where the user is able to further drawn details ) (see Fig. 1-2, [0048-0050]).
 	As to claim 6, Connellan teaches the VR image generation system according to claim 3, wherein: the detection circuit, in operation, detects a second posture of the electronic pen in the first three-dimensional space, the second posture including at least one of a second inclination angle, a second inclination direction and a second rotation angle of the electronic pen, and the instructions, when executed by the one or more processors, cause the one or more processors to generate, when the electronic pen is in the first three-dimensional space, the second VR image of the electronic pen, based on the second posture (i.e. as seen in figure 2 the computer device of Connellan allows for the input instructions to be executed by processor 210 to generate the second VR image in the display window of figure 1B for the user to see, where by the car is first drawn by the user in figure 1A on the table top surface and then interactively controlled with the second virtual image projection seen in figure 1B where the user is able to further drawn gesture which is capable of 6 degree of freedom interactions ) (see Fig. 1-6, [0048-0050] and [0078]).
 	As to claim 7, Connellan teaches the VR image generation system according to claim 6, wherein: the first inclination angle is an inclination angle relative to a particular direction in the second three-dimensional space, and the second inclination angle is an inclination angle relative to an input surface of the sensor (i.e. as seen in figures 1-2 the computer device of Connellan allows for the input instructions to be executed by processor 210 to generate the second VR image in the display window of figure 1B for the user to see, where by the car is first drawn by the user in figure 1A on the table top surface and then interactively controlled with the second virtual image projection seen in figure 1B where the user is able to further drawn gesture which is capable of 6 degree of freedom interactions whereby the tilt of the stylus 120 is able to be detect as a inclination angle which is captured by the pen unit ) (see Fig. 1-6, [0048-0050] and [0078]).
 	As to claim 8, Connellan teaches the VR image generation system according to claim 3, wherein: the instructions, when executed by the one or more processors, cause the one or more processors generate a third VR image of a device that includes the sensor based (i.e. Since Connellan teaches the three-dimensional auto drawing applications which is said to have six degree of freedom and generating plurality of images in the AR/VR space) (see Fig. 3, 4, [0064-0065]).
 	As to claim 9, Connellan teaches the VR image generation system according to claim 10, wherein: the instructions, when executed by the one or more processors, cause the one or more processors to detect a posture of the device that includes the sensor (i.e. as seen in figures 1-2 the computer device of Connellan allows for the input instructions to be executed by processor 210 to generate the second VR image in the display window of figure 1B for the user to see, where by the car is first drawn by the user in figure 1A on the table top surface and then interactively controlled with the second virtual image projection seen in figure 1B where the user is able to further drawn gesture which is capable of 6 degree of freedom interactions whereby the tilt of the stylus 120 is able to be detect as an inclination angle which is captured by the pen unit ) (see Fig. 1-6, [0048-0050] and [0078]).
 	As to claim 10, Connellan teaches the VR image generation system according to claim 1, wherein: the instructions, when executed by the one or more processors, cause the one or more processors to detect the first posture of the electronic pen based on output from a gyro sensor included in the electronic pen (i.e. Connellan specifically teaches sensors having a gyroscope for inertial measurement) (see Fig. 1-6, [0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Burckel (US Patent 11,262,885 B1) is cited to teach figure 1 embodiment with a similar type of stylus detection system which detect a three-dimensional input gesture from a stylus element 106D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 4, 2022